DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 07 April 2021 filed 29 October 2020 for the application filed 25 August 2015. Claims 1, 2, 4-6, and 8-17 are pending:
Claims 3 and 7 have been canceled; and
Claims 1, 8, 12, 15, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US14/18882, filed 27 February 2014, which has PRO 61/771,999, filed 4 March 2013), under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed toward porous membranes consisting of long-chain branched polyvinylidene fluoride homopolymers or copolymers; said long-chain branched fluoropolymers being 5-100 wt.% of the total fluoropolymer weight, the remainder of fluoropolymers being linear fluoropolymers; and 0-49 wt.% random acrylic polymers based on total polymer weight in the membrane. The closest prior art of record, KOSAR et al. (US PGPub 2011/0207841 A1) discloses a controlled radical polymerization of amphiphilic block copolymers; comparatively, the claimed random block copolymers have an inherently different structure due to a free radical polymerization process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777